Exhibit 10.3

Sign-On Performance RSUs

ADVANCED MICRO DEVICES, INC.

2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

Advanced Micro Devices, a Delaware corporation (the “Company”), pursuant to its
2004 Equity Incentive Plan, as amended and restated (the “Plan”), hereby grants
to the holder listed below (“Participant”), this award of restricted stock units
set forth below (the “RSUs”). This award of RSUs is subject to all of the terms
and conditions set forth herein and in the Terms and Conditions for Participants
Located in the U.S. Restricted Stock Unit Award (the “Terms and Conditions”) and
the Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Terms and Conditions.

 

Participant:    Rory P. Read    Grant Date:    August 25, 2011

Total Number of Restricted

Stock Units:

   287,000 shares      

Vesting Schedule:

 

  (a) Except as otherwise provided in (b), (c), and (d) below:

 

  (i) on August 25, 2012, 95,666 RSUs shall vest;

 

  (ii) on August 25, 2013, 95,667 RSUs shall vest; and

 

  (iii) on August 25, 2014, the remaining 95,667 RSUs shall vest.

 

  (b) Except as otherwise provided in (c) and (d) below, in the event of a
Covered Termination (as defined in the Participant’s Employment Agreement dated
May 25, 2011, as it may be amended from time to time (the “Employment
Agreement”)), all RSUs held by the Participant at the Date of Termination (as
defined in the Employment Agreement) that would otherwise vest during the
24-month period commencing on the Date of Termination if the Participant had
continued his employment with the Company through the end of such 24-month
period shall be deemed fully vested at such Date of Termination.

 

  (c) Except as otherwise provided in (d) below, no RSUs subject to this award
shall vest unless and until the volume weighted average of the closing prices of
the Company’s common stock (“Common Stock”) over any 30-day period during the
three (3) year period commencing on the Grant Date equals $11.00 or more (the
“Performance Target”). The Performance Target shall be proportionately adjusted
for any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Stock, or any other increase or decrease in
the number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” If the Performance Target is not satisfied
during the three (3) year period commencing on the Grant Date, all of the RSUs
shall expire and terminate and be forfeited.

 

  (d) Notwithstanding any of the foregoing, in the event of a Covered
Termination within the period commencing with the public announcement of a
transaction which results in a Change of Control (as defined in the Employment
Agreement) and ending 24 months after such Change of Control, all unvested,
unforfeited RSUs held by the Participant at the Date of Termination shall be
deemed fully vested at such Date of Termination; provided, however, that no
Options shall vest as provided in this (d) unless the closing price of the
Common Stock on the trading date immediately prior to the date of the
consummation of such Change of Control equals $11.00 or more.

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Terms and Conditions and this Grant Notice.
Participant has reviewed the Terms and Conditions, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Terms and Conditions and the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Terms and Conditions.

 

ADVANCED MICRO DEVICES, INC.    PARTICIPANT By:   

/s/ Harry Wolin

   By:   

/s/ Rory P. Read

Print Name:    Harry Wolin    Print Name:    Rory P. Read Title:    Senior VP
General Counsel       Address:    7171 SW Parkway    Address:       B100      
   Austin, TX 78735      



--------------------------------------------------------------------------------

TERMS AND CONDITIONS FOR PARTICIPANTS LOCATED IN THE U.S.

RESTRICTED STOCK UNIT AWARD

ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN

The following Terms and Conditions, together with the accompanying Restricted
Stock Unit Grant Notice (Grant Notice) and Confirmation of Grant of Restricted
Stock Units (RSUs), comprise your agreement with Advanced Micro Devices, Inc.
(the Company) regarding the RSUs. In the event of a conflict between the Grant
Notice and the following Terms and Conditions, the Grant Notice shall control.

1. Vesting of Shares Subject to Restricted Stock Units. The RSUs will vest on
the date(s) shown on the Grant Notice you continue to perform the duties
assigned to you by the Company’s management in a manner and with results
satisfactory to the Company’s management and remain an employee of the Company
through each vesting date.

2. Issuance of Shares. After the RSUs vest, the shares will be issued in your
name without restrictions as soon as practicable after you have satisfied
withholding tax obligations (see paragraph 5 (a), below.)

3. Nontransferability of Restricted Stock Units. The RSUs may not be pledged,
assigned, sold, or otherwise transferred.

4. Forfeiture of Restricted Stock Units. If your employment with the Company
terminates for any reason before the vesting date(s) shown on the Grant Notice,
your unvested RSUs will be cancelled and you will not have any right to receive
shares of AMD common stock (Shares) pursuant to the RSU.

5. Other Terms and Conditions.

a. Withholding Tax. The RSUs will become taxable to you upon the date that the
Shares vest (the Tax Date). On the Tax Date you will be required to pay an
amount to the Company to enable the Company to satisfy its obligation to
withhold federal and state withholding taxes arising on the Tax Date. The
withholding taxes must be paid by (i) cash from your account at the broker
designated by AMD (Designated Broker) for such purpose or (ii) the selling of
sufficient Shares on the Tax Date. If AMD in its sole discretion considers you
to be an “insider” and the vesting date of these RSUs falls outside of an open
stock trading window, unless otherwise determined by AMD you may have shares
withheld to satisfy your minimum withholding tax obligations. If your election
to pay withholding taxes by cash is not received by the deadline for such
election or if there is insufficient cash in your account at the Designated
Broker on the Tax Date to cover withholding tax obligations, you hereby
authorize the Company to withhold from cash compensation otherwise payable to
you or arrange for the sale or withhold a sufficient number of Shares from the
total number of Shares otherwise deliverable to you upon vesting to cover
minimum withholding tax obligations.

b. The Plan. This Agreement is further subject to the terms and provisions of
the Advanced Micro Devices, Inc. 2004 Equity Incentive Plan (the Plan). Only
certain provisions of the Plan are described in these Terms and Conditions. As a
condition to your receipt of the RSUs and the Shares upon vesting, you
acknowledge and agree to these Terms and Conditions and the terms and provisions
of the Plan. Capitalized terms which are not otherwise defined in these Terms
and Conditions shall have the meanings assigned to them in the Plan.

c. Stockholder Rights. Until the Shares are issued, you have no right to vote or
receive dividends or any other rights as a stockholder exist with respect to the
RSUs.

d. Employment Relationship. Nothing in these Terms and Conditions shall confer
on you any right to continue in the employ of the Company, or shall interfere
with or restrict rights of the Company, which are hereby expressly reserved, to
discharge you at any time, with or without cause.

e. Change of Control. If your employment is terminated by the Company for any
reason other than for Cause (as defined in the Employment Agreement) or, if
applicable, by you as a result of a Constructive Termination, within one year
after a Change of Control, then the Shares shall become fully vested upon the
date of termination.

f. Declination of RSUs. If you wish to decline your RSUs, you must complete and
file the Declination of Grant form with Corporate Compensation and Benefits by
the deadline for such declination. Your declination is non-revocable, and you
will not receive a grant of stock options or other compensation as replacement
for the declined RSUs.



--------------------------------------------------------------------------------

g. Recovery in the Event of a Financial Restatement. In the event the Company is
required to prepare an accounting restatement due to the material noncompliance
of the Company with any financial reporting requirement under the securities
laws, the Administrator will review all equity-based compensation (including the
RSUs) awarded to you if you are at the Senior Vice President level and above. If
the Administrator (in its sole discretion) determines that you were directly
involved with fraud, misconduct and/or gross negligence that contributed to or
resulted in such accounting restatement, the Administrator may, to the extent
permitted by governing law and as appropriate under the circumstances, recover
for the benefit of the Company all or a portion of the equity-based compensation
awarded to you, including (without limitation) by cancelation, forfeiture,
repayment and/or disgorgement of profits realized from the sale of securities of
the Company; provided, however, the Administrator will not have the authority to
recover any equity-based compensation awarded more than 18 months prior to the
date of the first public issuance or filing with the Securities and Exchange
Commission (whichever first occurs) of the financial document embodying such
financial reporting requirement. In determining whether to seek recovery, the
Administrator shall take into account such considerations as it deems
appropriate, including governing law and whether the assertion of a recovery
claim may prejudice the interests of the Company in any related proceeding or
investigation.

6. Compliance with Laws and Regulations. The issuance and transfer of the Shares
will be subject to and conditioned upon compliance by the Company and you with
all applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.

7. Successors and Assigns. The Company may assign any of its rights under these
Terms and Conditions. These Terms and Conditions shall be binding upon and inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer contained herein, these Terms and Conditions will be
binding upon you and your heirs, executors, administrators, legal
representatives, successors and assigns.

8. Governing Law; Severability. These Terms and Conditions shall be governed by
and construed in accordance with the internal laws of the State of California as
such laws are applied to agreements between California residents entered into
and to be performed entirely within California, excluding that body of laws
pertaining to conflict of laws. If any provision of these Terms and Conditions
is determined by a court of law to be illegal or unenforceable, that provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

9. Further Instruments. The parties agree to execute further instruments and to
take further actions as may be reasonably necessary to carry out the purposes
and intent of these Terms and Conditions.

10. Headings. The captions and headings of these Terms and Conditions are
included for ease of reference only and will be disregarded in interpreting or
construing these Terms and Conditions. All references herein to Sections will
refer to Sections of these Terms and Conditions.

11. Entire Agreement. The Plan, these Terms and Conditions, the Grant Notice and
the Confirmation of Grant of Restricted Stock Units constitute the entire
agreement and understanding of the parties with respect to the subject matter of
this these Terms and Conditions, and supersede all prior understandings and
agreements, whether oral or written, between the parties with respect to the
specific subject matter hereof.

 

3